Citation Nr: 1817275	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 60 percent for service-connected coronary artery disease, status-post coronary artery bypass graft surgery (heart disability).

2.  Entitlement to service connection for a neck disability...

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1980.
This matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia has current jurisdiction.

In January 2016, the Board remanded the Veteran's claim for increased evaluation in excess of 60 percent for a heart disability to obtain medical treatment records from SSA.  The Board finds that there has been substantial compliance with the previous remand directives in regards to the Veteran's claim for increased evaluation for a heart disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the same decision the Board remanded the Veteran's claims of service connection for depression, a neck disability and headaches for the issuance of a statement of the case (SOC).  The record reflects these claims are still not ready for appellate review as a SOC has still not been issued or an appeal perfected per VACOLS, which indicates further action is still pending.  

The Board also notes that the Veteran's former representative attempted to revoke representation after the case was certified to the Board, and the Veteran selected the Georgia Department of Veterans Services to represent him going forward.  Documentation of the Veteran's appointment of the current representative is included in the record.



FINDING OF FACT

During the entire appellate period, the Veteran's coronary heart disease status post coronary artery bypass graft was productive of, at worst 3 to 5 METs resulting in dyspnea, fatigue, angina and syncope with a left ventricular ejection fraction of 75 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for coronary heart disease status post coronary artery bypass graft have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 -4.14, 4.123, 4.124a, DC 7005-7017 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for coronary artery disease, status-post coronary artery bypass graft for accrued benefits purposes, is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for coronary artery disease, status-post coronary artery bypass graft, for accrued benefits purposes, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with electronic claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017). 

The Veteran was provided VA examinations in December 2010, March 2012 and February 2017, which are adequate for the purposes of determining the current severity of the Veteran's service-connected disability as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and pertinent testing.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Evaluation in excess of 60 percent for a Heart Disability 

The Veteran contends he is entitled to an evaluation in excess of 60 percent for his heart disability.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For the entire rating period, the Veteran's service-connected heart disability has been rated 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 7005 (coronary artery disease) and 7017 (coronary bypass surgery).  The rating criteria under either Diagnostic Code 7005 or Diagnostic Code 7017 are the same for a 60 percent rating and a 100 percent rating.

The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 Metabolic Equivalents of Task (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

Here, the Board notes the Veteran was granted service connection for his heart disability in a June 2011 rating decision and assigned a 60 percent disability rating effective March 20, 2007, the date of claim.  Additional evidence was received and the RO readjudicated the Veteran's claim in a November 2012 rating decision which denied an increase evaluation in excess of 60 percent for the Veteran's heart disability.  The Veteran subsequently filed a notice of disagreement and perfected his appeal as to the claim.  The claim is back before the Board for further appellate review and the Board finds the Veteran is not entitled to an increased evaluation in excess of 60 percent for his heart disability.  

The pertinent evidence of record is as follows:

The Veteran underwent a VA Ischemic Heart Disease (IHD) examination in December 2010.  The examiner indicated the Veteran suffered from ischemic heart disease, and congestive heart failure diagnosed in the summer of 2005 and angina diagnosed in April 2010.  The examiner noted the Veteran's treatment plan included taking continuous medication.  The examiner further noted there was no history of percutaneous coronary intervention, myocardial infarction, heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator.  It was also noted the Veteran underwent coronary bypass surgery in 2005 and the Veteran currently suffered from congestive heart failure that was chronic in nature.  A diagnostic exercise test was not conducted because it was not required as a part of the Veteran's treatment plan.  However, the examiner indicated that based on the Veteran's responses, he suffered from dyspnea, fatigue, angina, dizziness, and syncope.  The Veteran's METs level was 3 to 5 which is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner further noted there was no evidence of cardiac hypertrophy or dilatation.  No test was done in regards to the left ventricular ejection fraction (LVEF).  The examiner further noted the Veteran's ischemic heart disease did impact his ability to work as the Veteran was unable to do daily routine activities except for rest periods every 20 minutes.  Chest x-rays revealed the cardiac silhouette was normal in size.  No infiltrate or vascular congestion was seen.  No pleural fluid or pneumothorax was evident.  No osseous changes were noted.  The examiner noted based on the images that there was no active pulmonary disease or changes since the prior study of May 2007.  The Veteran's EKG showed normal sinus rhythm.  See VA Examination dated December 14, 2010.

According to the December 2010 examiner, the Veteran suffered from chronic congestive heart failure which would qualify him for 100 percent rating under either DC 7005 or 7015.  The RO solicited an additional opinion in June 2011 to clarify whether the Veteran suffered from chronic congestive heart failure based on a review of the record.  The June 2011 addendum examination report included the opinion that, after review of the Veteran's medical history, that there was no documentation for current treatment for congestive heart failure and the ejection fraction (EF) being near normal range and the lack of cardiomegaly indicated that chronic congestive heart failure was not present.  See Third Party Correspondence received June 9, 2011. 

In March 2012 the Veteran underwent an additional IHD examination.  The examiner indicated the Veteran suffered from ischemic heart disease, coronary artery disease and underwent coronary artery by-pass surgery in 2005.  The examiner noted the Veteran's treatment plan included taking continuous medication.  The examiner further noted there was a history of percutaneous coronary intervention and coronary bypass surgery but there was no history of myocardial infarction, heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator.  It was also noted that the Veteran did not currently suffer from congestive heart failure.  A diagnostic exercise test was not conducted because it was not required as a part of the Veteran's treatment plan.  However, the examiner indicated that, based on the Veteran's responses, he only suffered from fatigue during METs activities.  The Veteran's METs level was listed as 5 to7 which is consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The examiner further noted there was no evidence of cardiac hypertrophy or dilatation and diagnostic tests revealed the left ventricular ejection fraction (LVEF) calculation was between 55-60 percent.  The examiner further noted the Veteran's ischemic heart disease did not impact his ability to work.  See VA Examination dated March 5, 2012.

In the March 2014 examination, the examiner noted the Veteran suffered from congestive heart failure that was not chronic in nature and he had no acute episodes of congestive heart failure within the past year.  The Board notes this examination was substantially the same as previous examinations and the only substantive differences that should be discussed were that the Veteran suffered from dyspnea and fatigue during METs activities and listed his METs score as 3 to 5 and the Veteran's LVEF was noted as 72 percent.  See Capri record received March 24, 2014.

On the most recent VA IHD examination conducted in February 2017, the examiner noted the Veteran's assertions that, since his last VA examination, his condition had gotten worse.  The Veteran reported having heart problems since 2005 with shortness of breath, chest pain, and fatigue.  He was evaluated at the emergency room in Macon, Georgia and underwent triple bypass surgery in 2005.  He reported improvement following the surgery and that his cardiologist in Macon, Georgia continues to evaluate the Veteran's medications and follow ups.  The Veteran also reported intermittent chest pain for a few months and then it would quit.  He has had Ranexa in the past but discontinued because he could not afford the medication due to his inability to work stemming from his heart problems.  The examiner further noted the Veteran currently suffers from coronary artery disease which is classified as IHD status post bypass surgery.  The Veteran still has continuous use of medication required for his heart condition.  There was currently a history of congestive heart failure but it was not chronic in nature and the Veteran had no episodes of acute congestive heart failure in the past year.  There was no history of arrhythmia, heart valve condition, infectious heart condition, pericardial adhesions and no history of hospitalizations other than his coronary artery bypass surgery conducted in 2005.  Upon physical examination, the Veteran's heart was reported as follows: his heart rate was 59, rhythm was regular, point of maximal impact was not palpable, heart sounds were normal, no jugular-venous distension, auscultation of the lungs was clear, the dorsalis pedis and posterior tibial were both diminished, a trace amount of peripheral edema was indicated in the right lower extremity and 1+ in the left lower extremity.  The Veteran's EKG results revealed evidence of cardiac hypertrophy.  NSR HR 64 with sinus arrhythmia, left anterior fascicular block, LVH with QRS widening, and nonspecific T wave abnormality.  Chest x-rays were normal.  Echocardiogram from August 2013 indicated LVEF at 55 percent and wall motion and thickness were normal.  The Myocardial Perfusion Study done in January 2016 revealed, fixed perfusion deficit likely normal study with defect correlating with observed attenuation artifact.  No ischemia or infaction.  Normal left ventricular function and wall motion.  LVEF was calculated at 75 percent.  A diagnostic exercise test was not conducted as it was not required as a part of the Veteran's treatment plan.  However, the February 2017 examiner indicated that based on the Veteran's responses, he suffered from dyspnea, fatigue, angina, and syncope during activities listed in the METs.  The Veteran's METs level was noted as 3 to 5.  The examiner indicated the Veteran's heart condition did impact his ability to work.  Chest x-rays taken that day and compared to x-rays taken in March 2014 revealed the same evidence of prior medial sternotomy and heart surgery.  The heart size was within normal limits.  See Compensation and Pension examination dated February 22, 2017.

Based on the above, the Board finds that the 60 percent rating assigned is appropriate.  The estimated METs during the February 2017 examination were 3-5. There is no evidence of chronic congestive heart failure or that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope at any time during the appeal period.  There is also no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent at any time during the appeal period.  The February 2017 results found an ejection fraction of 75 percent. Accordingly, the preponderance of the evidence does not show that the Veteran's symptomatology warrants a rating in excess of 60 percent.  

To the extent that the Veteran alleges he warrants an increased rating, the Board note the Veteran is competent to report on symptomology he experiences.  In the current case, however, the Board finds the results of the diagnostic testing to be more indicative of the Veteran's current level of functioning.  The Veteran is no competent to provide an estimate as to the level of METS he is capable of performing nor is he competent to provide an estimate of the left ejection fraction for the heart.  This information requires specialized testing which is beyond the scope of a lay person's observations.  


ORDER

Entitlement to an initial disability rating higher than 60 percent for service-connected coronary artery disease, status-post coronary artery bypass graft surgery is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


